Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 02/14/22 and the interview held 03/15/22, Claims 1-2, 4-16 & 18-20 are allowed. 

Terminal Disclaimer
The terminal disclaimer filed on 03/16/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent No. 10,537,440 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax 

/JESSICA WEISS/           Primary Examiner, Art Unit 3775